Case: 16-11352   Date Filed: 10/17/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            Nos. 16-11352
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 1:15-cv-22380-KMM; 1:13-bkc-14289-LMI



In Re: THE FORT LAUDERDALE BRIDGE CLUB, INC.,

                                                                        Debtor.

______________________________________________________

SAMUEL ROSEN,

                                                            Plaintiff-Appellant,

                                  versus

THOMAS L. ABRAMS,

                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 17, 2016)
              Case: 16-11352     Date Filed: 10/17/2016   Page: 2 of 6


Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Samuel Rosen appeals two orders issued by the district court in a bankruptcy

case. The first order affirmed the decisions of the bankruptcy court to enforce a

settlement agreement and a plan of reorganization. The second order prevented

Rosen from submitting any additional filings without advance permission from the

district court. We affirm.

                                I. BACKGROUND

      Between 2010 and 2013, Rosen filed several actions against The Fort

Lauderdale Bridge Club, Inc. and its leadership on behalf of himself and other

members that caused the Club to declare bankruptcy under Chapter 11 of the

Bankruptcy Code. In May 2014, the bankruptcy court approved a settlement in

which Rosen received $75,000 in exchange for dismissing all pending actions and

releasing the Club, its leadership, and its attorney, Thomas Louis Abrams, from

liability for their actions in the bankruptcy proceedings. Later, the bankruptcy court

confirmed a plan of reorganization for the Club and then entered a final decree that

closed the bankruptcy case.

      After Rosen submitted a letter to the Club demanding that it sue Abrams, the

bankruptcy court granted Abrams’s request to reopen the bankruptcy case. Abrams

moved to sanction Rosen for violating the settlement agreement and to enforce the


                                          2
               Case: 16-11352      Date Filed: 10/17/2016    Page: 3 of 6


plan of reorganization. The bankruptcy court issued two orders that enforced

Rosen’s agreement to relinquish all claims against Abrams and the provision in the

plan of reorganization prohibiting further litigation against Abrams. The district

court also awarded Abrams $5,320 in fees over Rosen’s objections.

       Rosen appealed the orders of enforcement and the fee award, and the district

court affirmed. The district court ruled that Rosen lacked standing to appeal the

order that enforced the plan of organization, that Rosen violated the agreement in

which he “relinquished any right he may have had to pursue a derivative action,”

and that Abrams was entitled to recover his attorney’s fees and costs. To deter

Rosen from “filing [additional] frivolous claims and appeals . . . and . . . [to]

protect[] . . . limited judicial resources,” the district court ordered the clerk to “not

accept any further filings or appeals from Rosen [for which he had not] first

obtain[ed] permission” to file.

                           II. STANDARDS OF REVIEW

       As the second court of review, we review de novo the legal conclusions of

the district court and the bankruptcy court. In re Custom Contractors, LLC, 745
F.3d 1342, 1346 (11th Cir. 2014). We review related findings of fact for clear

error. Id.




                                            3
               Case: 16-11352     Date Filed: 10/17/2016    Page: 4 of 6


                                 III. DISCUSSION

      Rosen challenges the orders entered by the district court. Rosen argues that

he did not violate the settlement agreement and that he had standing to appeal the

order that enforced the plan of organization. Rosen also asserts that the district

court erred by awarding Abrams $5,320 in attorney fees without a hearing and by

prohibiting Rosen from filing further pleadings without advance permission. These

arguments fail.

      The district court did not err by affirming the order that enforced the

settlement agreement against Rosen. Rosen wrote a letter to the Club demanding

that it “recover from . . . Abrams all damages occasioned by his wrongful conduct”

while representing the Club. That letter flagrantly violated the settlement

agreement, which was formulated to “end . . . all hostilities, motions and actions

by” Rosen against Abrams. Rosen agreed to, individually and through “all of those

claiming by or through [him],” to “release . . . any and all claims, rights, and

causes of action . . . of any type whatsoever, which relate to, concern or arise in

any way from the relationship between [Abrams] and [Rosen] and [Rosen] and the

[Club], including but not limited to . . . claims . . . which relates in any way to

[Abrams’s] representation of or relationship with the [Club].” Rosen argues that

his demand letter represents the exercise of “a constitutionally protected right, [of]

not only free speech but a right secured under a state statute,” but we will not


                                           4
               Case: 16-11352     Date Filed: 10/17/2016   Page: 5 of 6


consider an argument that Rosen failed to present to the district court, see In re

New Power Co., 438 F.3d 1113, 1122 (11th Cir. 2006), and that he raises in a

conclusory manner, see Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682

(11th Cir. 2014). Rosen also argues that the district court “reli[ed] []on the plan to

find” that he breached the settlement agreement, but the district court did not

mention the plan of reorganization in its decision.

      Rosen argues that he had standing to appeal the order that enforced the plan

of reorganization, but we decline to consider this argument. Rosen fails to satisfy

his obligation to state his “contentions and the reasons for them, with citations to

the authorities and parts of the record” that support his argument. See Fed. R. App.

P. 28(a)(8); Sapuppo, 739 F.3d at 681. Rosen’s brief is devoid of any caselaw or

any substantive discussion about his standing to appeal an order that relieves

Abrams of liability for his legal services.

      We decline to consider Rosen’s challenges to the fee award to Abrams and

to the order prohibiting Rosen from submitting additional filings in the district

court. Rosen lists the two arguments in his statement of the issues, but he fails to

mention, much less discuss, the issues in the argument portion of his brief. A list of

“conclusory assertions” about which “[t]he brief makes no argument and cites no

authorities” fails to present a cognizable issue for review on appeal. Sapuppo, 739
F.3d at 682.


                                              5
       Case: 16-11352   Date Filed: 10/17/2016   Page: 6 of 6


                        IV. CONCLUSION

We AFFIRM the judgment of the district court.




                                6